June 17, 1918. The opinion of the Court was delivered by
This is an action for trespass upon the land of the plaintiff. The defendant set up title to the land in dispute. The cause was tried before a jury, and the jury found for the *Page 435 
plaintiff the land in dispute. The trial Judge disregarded the verdict of the jury and filed a decree in favor of the defendant.
1. The action was an action at law, and the Judge had no right to give a judgment contrary to the finding of the jury. The decree practically sets aside the verdict of the jury, and that much his Honor had the right to do. Having set aside the verdict, a new trial followed, as a matter of course, as the only thing that could have been done.
The judgment is reversed, and a new trial ordered.
2. The preparation of the case has been made in violation of the rule of this Court, in that no effort has been made to reduce the testimony to narrative form, and no costs are allowed to either side.